 1                                                   THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9    ANGELA HOGAN, individually and on behalf            No. 2:21-cv-00905-BJR
      of all others similarly situated,
10                                                        ORDER ON DEFENDANT’S
                           Plaintiff,                     UNOPPOSED MOTION FOR
11                                                        EXTENSION OF TIME TO
             v.                                           RESPOND TO COMPLAINT
12
      AMAZON.COM, INC.,
13
                           Defendant.
14

15           The Court GRANTS Defendant’s Unopposed Motion for Extension of Time to Respond
16
     to Complaint (Dkt. No. 10). The deadline for Defendant to respond to Plaintiff’s Complaint is
17
     extended to August 12, 2021.
18
             DATED this 9th day of July, 2021.
19

20

21
                                                 A
                                                 Barbara Jacobs Rothstein
22                                               U.S. District Court Judge

23

24

25
26

     UNOPPOSED MOTION FOR EXTENSION OF TIME                                  Perkins Coie LLP
                                                                      1201 Third Avenue, Suite 4900
     TO RESPOND TO COMPLAINT                                          Seattle, Washington 98101-3099
     (No. 2:21-cv-00905-BJR) – 1                                            Phone: 206.359.8000
                                                                             Fax: 206.359.9000

     153020633.3
